internal_revenue_service department of the treasury number release date index number washington dc person to contact pietro canestrelli - telephone number refer reply to cc dom p si - plr-100078-00 date date x d1 d2 year year properties dollar_figurex1 dollar_figurey1 dollar_figurex2 dollar_figurey2 dear this letter responds to a letter dated date and subsequent correspondence written by x’s authorized representative on behalf of x requesting a ruling that x's rental income from properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 and elected under sec_1362 to be an s_corporation effective d2 x has accumulated_earnings_and_profits x is in the business of owning operating and managing properties which are commercial rental real_estate x employs two facilities managers and a maintenance staff of three in addition two corporate officers of x oversee the entire operation of the commercial real_estate business services that x provides with respect to properties include janitorial services for common areas stripe sweep and repair parking lots repair roof leaks hvac cleaning and changing filters landscaping and grounds maintenance trash and snow removal control and upkeep of signage not all services are provided for each property in year x accrued dollar_figurex1 in rents and incurred dollar_figurey1 in relevant expenses with respect to the properties in year x accrued dollar_figurex2 in rents and incurred dollar_figurey2 in relevant expenses with respect to the properties sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rents as amounts received for_the_use_of or right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submittedwe conclude that under sec_1_1362-2 of the regulations the rental income that x derives from properties is income from the active trade_or_business of renting property and is not passive_investment_income as described in sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion on whether x is a small_business_corporation eligible to make an s election under sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your first and second authorized representatives sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
